                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SHURE, INC.,                                      )
                                                  )
              Plaintiff, Counter-Defendant,       )      No. 17 C 3078
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
CLEARONE, INC.,                                   )
                                                  )
              Defendant / Counter-Plaintiff.      )

                          MEMORANDUM OPINION AND ORDER


       This litigation concerns two patents on audio conferencing technology. Shure,

Inc. sued its competitor ClearOne (the owner of the patents), seeking a declaration of

invalidity and non-infringement at first on U.S. Patent No. 9,635,186.1 R. 1, Compl.

¶ 1.2 In response, ClearOne filed a counterclaim for infringement against Shure.3

R. 28, Counterclaim. After expedited discovery, ClearOne moved for a preliminary

injunction to halt Shure’s alleged infringement of the ’186 Patent. R. 81, Mot. Prelim.

Inj. ’186 Patent (redacted). The Court denied ClearOne’s motion. R. 279, Mem. Op.

and Order (redacted). During the pendency of the first preliminary-injunction motion,



       1The  initial complaint also included claims about U.S. Patent No. 9,264,553, which
also involved audio conferencing, but the inter partes review (IPR) on that patent prompted
a dismissal of those claims, R. 280, though after the IPR finished, ClearOne filed a new case
on it, R. 541. The Court has subject matter jurisdiction over this case under 28 U.S.C. §
1338(a).
       2Citations to the record filings are “R.” followed by the docket number and, when

necessary, a page or paragraph number. Many exhibits have overlapping names or
numbering, so exhibits will be identified by docket number throughout to avoid confusion.
       3ClearOne’s counterclaim also named Biamp Systems Corporation and QSC Audio

Products, LLC, as counter-defendants. R. 28, Counterclaim. Biamp and QSC are not involved
in the preliminary injunction litigation and were later dismissed from the case. R. 141.
ClearOne was granted another audio conferencing patent, U.S. Patent No. 9,813,806,

and asserted infringement on that patent too. R. 260, Second Am. Compl. ClearOne

later also moved for a preliminary injunction to halt Shure’s alleged infringement of

the ’806 Patent, also based on Shure’s MXA910. R. 369, Mot. Prelim. Inj. ’806 Patent

(redacted). In November 2018, the Court held a hearing on that motion and took it

under advisement.

       Meanwhile, the parties finished fact discovery and briefed their claim

construction arguments on both the ’186 and ’806 Patents. See R. 508, Shure Claim

Const. Br.; R. 520 ClearOne Claim Const. Resp. (redacted); R. 522, ClearOne Claim

Const. Resp. (sealed); R. 535, Shure Claim Const. Reply. The Court heard oral

argument on claim construction on July 12, 2019. See R. 520, Minute Entry.

Arguments and evidence presented for the first time at the claim construction stage

are discussed below where they are relevant to issues that had already been raised

in the preliminary injunction context.4

       After hearing arguments and reviewing the parties’ evidence, the Court finds

that ClearOne has met its burden of demonstrating entitlement to the extraordinary




       4This  Opinion includes claim construction decisions on the following construction
issues and terms, which overlap with issues raised at the preliminary injunction stage: the
person of ordinary skill in the art for the ’806 Patent; “beamforming microphone array”’; “said
beamforming microphone array integrated into said ceiling tile as a single unit”; “the drop
space of the drop ceiling”; and “wherein said outer surface is coplanar with said ceiling tile.”

        The Court reserves its claim construction decisions on the ’186 Patent terms, as well
as the following terms from the ’806 Patent, which do not overlap directly with issues raised
at the preliminary injunction stage: “is acoustically transparent,” and “used in a drop ceiling
mounting configuration.” The Court will issue a separate claim construction opinion on those
terms.
                                               2
relief of a preliminary injunction on the ’806 Patent. ClearOne has shown a

reasonable likelihood of success on the merits: Shure is likely infringing the ’806

Patent and has not raised a substantial question of the patent’s validity. ClearOne

has established that it will suffer irreparable harm without a preliminary injunction,

and the balance of harms and public interest tip in its favor. As discussed in the

Opinion’s end, the Court sets a prompt litigation schedule on the appropriate bond

amount so that it may be decided and posted in order to make the preliminary

injunction operative.

                                    I. Background

                                  A. The ’806 Patent

      The only patent at issue in this preliminary injunction motion is the ’806

Patent (referred to by ClearOne as the “Graham Patent”). The ’806 Patent claims an

invention that combines a beamforming microphone array (commonly abbreviated in

the industry as “BFMA”) with a ceiling tile so that the BFMA can pick up sound

throughout a conference room while remaining somewhat hidden from view. As

ClearOne’s expert, Dan Schonfeld, has explained it, “The Graham Patent covers the

integration of beamforming microphones into a ceiling tile, which delivers audio

through an acoustically-transparent outer surface, but conceals the microphone array

on its backside, so that it can be seamlessly integrated into the drop ceiling of a room.”

R. 372, Schonfeld Decl. ¶ 25 (redacted).

      The benefit of integrating a beamforming microphone array with a ceiling tile

is that it allows the technology to be out-of-sight. In the context of audio conferencing,



                                            3
the typical conference setup involves multiple attendees in one room, all

communicating with attendees in another location. R. 372, Schonfeld Dec. ¶ 26

(redacted). The “conventional wisdom” has traditionally been that in such scenarios,

microphones should be as close to the attendees as possible. Id.; R. 360, Graham Decl.

¶ 8 (“[T]he conventional wisdom was that closer is better regarding the distance

between a talker and a microphone for audio conferencing.”); R. 367-1, Giza Exh. 22

at 1 (Shure blog explaining that “to an experienced audio engineer, the ceiling is the

last place to mount a microphone. Why? Because it is far away from the desired audio

source (the talker) …”). At the same time, popular demand from many audio

conferencing users was that microphones not be on conference room tables, and that

they be as close to out-of-sight as possible. R. 366, Mot. Prelim. Inj. ’806 Patent at 22-

23 (sealed).5

       The development of beamforming microphones did not immediately disrupt the

traditional view. As the Court explained in its decision denying ClearOne’s motion

for a preliminary injunction on the ’186 Patent,

       Beamforming is a technology that combines signals from multiple microphones
       in a microphone array to generate combined audio signals (called “beams”) that
       pick up sounds from a particular location. … The advantage of a beamforming
       microphone is that it can focus in on the sounds that audio-conference
       participants want to hear (that is, people’s voices), while filtering out unwanted
       sounds (like background noise and paper shuffling).


       5This   Opinion cites to the public, redacted versions of filings when possible
(“redacted”), but to the under-seal version of each document when necessary (“sealed”). In
certain instances, the Opinion cites to a sealed filing for a general proposition that has been
publicly argued or briefed by the parties, but for which some supporting facts are sealed. The
public version of this Opinion does not show any redactions in those instances, simply
because the general proposition described in the text of the Opinion itself is properly in the
public record.
                                              4
R. 279, Mem. Op. and Order at 3 (cleaned up)6 (redacted). ClearOne’s original

beamforming microphone product, the BMA, responded to the traditional view

requiring microphones located close to speakers. Because most conferencing users

wanted their conferencing microphones off their conference tables, teams at ClearOne

first focused on extending their ceiling-mounted beamforming microphone down into

the room as far as possible, minimizing the distance between the attendees and the

microphone. R. 360, Graham Decl. ¶¶ 8-10 (“ClearOne engineers … spent several

months of engineering effort to design a new ceiling mount that would allow the

beamforming array to be adjustably positioned as much as 24 inches down from the

ceiling in order to be closer to the audio source—the talkers in a room.”).

       But in the course of product development, ClearOne engineers realized that

mounting their BFMA on the ceiling—that is, increasing the distance between the

BFMA and the speakers in the room—reduced the quality of the sound it produced

less than the engineers thought it would. R. 360, Graham Decl. ¶ 9. Their

beamforming technology made the audio quality better than the quality a non-

beaming microphone would achieve when mounted on the ceiling. R. 477, Prelim. Inj.

Hrg. Tr. at 76:1-9 (Graham testifying that the “actual test results indicated that the

beamforming microphone array actually sounded better than the traditional ceiling

microphones that were used at the time.”); R. 370, Giza Exh. 10 (sealed) (




       6This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              5
                                       ). The next month, ClearOne engineers came up

with the idea to integrate a BFMA with a ceiling tile. Prelim. Inj. Hrg. Tr. at 80:25-

81:20; R. 360, Graham Decl. ¶ 10. And alas, the ‘806 Patent came into being.

      ClearOne has identified four representative claims of the ’806 Patent: Claim 1

is the independent claim, and Claims 4, 5, and 6 depend on it. R. 326-1, ClearOne

Am. Alleged Infring. Content. at 1. The preamble to Claim 1 disclosed a BFMA

integrated with a ceiling tile as a “single unit where the ceiling tile is used in a drop

ceiling mounting configuration.” R. 412-1, Patel Exh. 1, ’806 Patent Col. 13:12-15.

Limitation 1 of Claim 1 requires “a beamforming microphone array that includes a

plurality of microphones that picks up audio input signals.” Id. Col. 13:16-17.

Limitations 2 and 3 disclose an acoustically transparent outer surface to the tile

through which the BFMA picks up audio input signals. Id. Col. 13:18-24. Limitation

4 requires using the integrated tile-BFMA in a “drop ceiling mounting configuration.”

Id. Col. 13:25-26. And finally, Limitation 5 discloses that the BFMA is “coupled to the

back side of said ceiling tile and all or part of said beamforming microphone array is

in the drop space of the drop ceiling.” Id. Col. 13:27-30. Dependent Claims 4, 5, and 6

disclose, respectively, that the ceiling tile “comprises acoustic or vibration damping

material” (Claim 4); that the “outer surface [of it] comprises a grille” (Claim 5); and

that “said outer surface is coplanar with said ceiling tile” (Claim 6). Id. Col. 13:38-43.




                                            6
                              B. Alleged Infringement

      The Shure MXA910 is a beamforming microphone array that “may be mounted

to replace a ceiling tile.” R. 402, Shure Resp. at 16 (emphasis omitted) (redacted). The

MXA910 includes

              placed in a two-foot by two-foot housing. R. 417, Cerra Decl. ¶ 12

(sealed). The array is “sized to align with the grid of a drop ceiling.” R. 407, LeBlanc

Decl. ¶ 28. ClearOne alleges that Shure’s MXA910 practices all the elements of

Claims 1, 4, 5, and 6 of the ’806 Patent.

           II. Standard of Review: Preliminary Injunction Motions

      The Patent Act authorizes courts to grant injunctions to prevent violations of

patent rights. 35 U.S.C. § 283. To obtain a preliminary injunction, the moving party

must show: “(1) a reasonable likelihood of success on the merits; (2) irreparable harm

if an injunction is not granted; (3) a balance of hardships tipping in its favor; and (4)

the injunction’s favorable impact on the public interest.” Amazon.com, Inc. v.

Barnesandnoble.com, Inc., 239 F.3d 1343, 1350 (Fed. Cir. 2001). On likelihood of

success, ClearOne must show that (1) it can likely prove that Shure is infringing the

’806 Patent and (2) that the ’806 Patent will likely withstand Shure’s challenge to its

validity. See Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1364 (Fed. Cir.

1997). “[A] preliminary injunction is an extraordinary remedy never awarded as of

right.” Wind Tower Trade Coal. v. United States, 741 F.3d 89, 95 (Fed. Cir. 2014)

(quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)).




                                            7
                                     III. Analysis

                                 A. Claim Construction

      Before digging into the arguments on infringement and invalidity, the Court

must decide what invention the ’806 Patent actually claims. Claim construction

requires that the Court determine how a person of ordinary skill in the art would

understand the claim terms. Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir.

2005) (en banc). The claim’s own language is the starting point, but “[c]laims must be

read in view of the specification, of which they are a part.” Markman v. Westview

Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995). Prosecution history is also “of

primary significance” in determining how a claim should be understood. Id. at 980.

Lastly, extrinsic evidence—that is, expert testimony or any other evidence outside of

the patent and prosecution history—can also be considered, but carries less weight

than intrinsic evidence. Id. at 980-982. Extrinsic evidence is mostly useful for helping

the Court to understand the relevant art and to explain how the invention works.

Phillips, 415 F.3d at 1318-19.

      At the preliminary injunction stage, the parties dispute the definition of a

person of ordinary skill in the art, as well as the meaning of three terms in the

patent’s specification and claims: (1) “beamforming microphone array”; (2) “drop

space”; and (3) “ceiling tile.” See ’806 Patent Col. 13:12-43. As noted above, this

Opinion also considers the additional arguments presented on “beamforming

microphone array” and “drop space” in the claim construction briefing and the claim




                                           8
construction hearing held on July 12, 2019. The Court will take each of those three

terms in turn.7

                      1. Person of Ordinary Skill in the Art

      The Federal Circuit has set out several factors to help courts determine the

level of ordinary skill in the art through which to view claim construction. Daiichi

Sankyo Co., Ltd. v. Apotex, Inc., 501 F.3d 1254, 1256 (Fed. Cir. 2007). Those factors

include “(1) the educational level of the inventor; (2) type of problems encountered in

the art; (3) prior art solutions to those problems; (4) rapidity with which innovations

are made; (5) sophistication of the technology; and (6) education level of active

workers in the field.” Id. (cleaned up).

      Shure and ClearOne’s disagreement in this arena largely comes down to

whether a person of ordinary skill would have experience in beamforming, specifically

digital signal processing. See R. 369, ClearOne Mot. Prelim. Injunction at 8 (“Here, a

POSITA would have … at least one year of work experience in the field of digital

signal processing.”) (redacted); R. 402, Shure Resp. at 9-10 (“The art involved in the

’806 Patent is the attachment of a BFMA in a room, and the technology involves basic

mechanical or electrical attachments. … One need not have experience in

beamforming to accomplish this.”) (redacted). The parties’ arguments on this point

did not change substantively between the preliminary injunction and claim




      7Later   in this Opinion, the Court will also discuss constructions of two new terms
raised at the claim construction stage because they overlap with infringement and validity
issues for the preliminary injunction decision. See supra at 2 n.4.
                                            9
construction phases. See R. 508, Shure Claim Const. Br. at 22-23; R. 520, ClearOne

Resp. at 21-22 (redacted).

      On review of the competing arguments, the Court concludes that ClearOne is

correct that a person of ordinary skill in the art of the ’806 Patent should have

experience in beamforming, likely by digital signal processing. Shure argues that “the

’806 Patent does not disclose or deal with complex beamforming algorithms or teach

the design of a BFMA.” R. 402, Shure Resp. at 10 (redacted). But the ’806 Patent does

disclose beamforming—and it discloses somehow integrating a beamforming

microphone array with a ceiling tile. A person of ordinary skill looking to practice the

’806 Patent would have to figure out how to make that combination work, and that in

turn would require understanding digital signal processing.

      Practically speaking—and being able to practice the patent is important—

ClearOne is correct that most of the current applications of beamforming rely on

digital signal processing, and evidence that ClearOne offered in the context of its

claim construction argument on “beamforming microphone array” (discussed further

below) makes that clear. To resist this, Shure’s expert, Wilfred LeBlanc, says that a

digital signal processor is not the only “device capable of” performing the operations

disclosed in the ’806 Patent. R. 407, LeBlanc Decl. ¶ 25. But modern beamformers

generally use digital signal processors: one of ClearOne’s inventors, Derek Graham,

credibly testified that he had never seen an application of beamforming without a

digital signal processor, though it might be theoretically possible to create one.

Prelim. Inj. Hrg. Tr. at 87:15-89:10. When asked for an example of a beamformer that



                                          10
does not use digital signal processing, Shure pointed to the Miki patent. Id. at 40:2-

11. ClearOne argues that Miki does not teach beamforming at all.8 R. 440, ClearOne

Reply at 14-15 (redacted). But even if the Miki patent discloses some type of

beamforming, there is no evidence that any product currently on the market performs

beamforming without DSP.

       Given that a person of ordinary skill in the art disclosed in the ’806 Patent

would need a working understanding of digital signal processing,9 the Court adopts

ClearOne’s definition of a person of ordinary skill in the art: the skilled artisan must

have at least one year of work experience in the field of digital signal processing.

                          2. Beamforming Microphone Array

       As discussed earlier, the ’806 Patent teaches combining a beamforming

microphone array (again, commonly referred to in the industry as “BFMA”) with a

ceiling tile. But Shure and ClearOne disagree on exactly what comprises a

“beamforming microphone array.” Shure argues that a BFMA is “a plurality of


       8It is not clear from the Miki patent what type of processor it uses, or whether its
inventors would describe it as disclosing beamforming. The invention described in the patent
does include “a sound-source position detection means, which detects the position of the
sound source based on signals input from the aforementioned multiple sound-collection
devices and then selects the input signal from the sound-collection device that is detected as
the position of the sound source.” R. 412-1, Patel Exh. 13, Claim 1, Lim. 2. It is unclear if this
“means” describes a digital signal processor or some other type of signal processor. On the
other hand, the patent also states that it does not “focus[] the sound-collection beam on a
specific speaker.” Id. ¶ 0008. So it is simply not clear whether Miki is a good example of a
beamforming microphone array without a signal processor.
        9Shure also argues that “[t]he backgrounds of the inventors of the ’806 Patent” also

support its definition. R. 402, Shure Resp. at 10 (redacted). But by its own admission both
Derek Graham and David Lambert have degrees in electrical engineering—not just
experience installing audio equipment.

                                       R. 421, Patel Exh. 70, Braithwaite Dep. Tr. at 16:13-
17:16 (sealed).
                                               11
microphones that produce audio signals to be used to form a directional pick up

pattern.” R. 419-1, Joint Claim Const. Chart. In contrast, ClearOne proposes that a

BFMA consists of “microphones coupled together and positioned at predetermined

locations that are used with digital signal processing algorithm to form a directional

pickup pattern.” Id. At the preliminary injunction stage, Shure and ClearOne agreed

that the relevant difference between their constructions is that ClearOne’s, in

addition to microphones, includes related hardware that accomplishes the

beamforming, while Shure’s does not. Id. At the claim construction stage, ClearOne

highlighted that difference further by proposing to add the words “and related

hardware capable of using a DSP algorithm to form a directional pickup pattern” to

the end of its construction. R. 520, ClearOne Claim Const. Resp. at 22 (redacted); R.

548, Claim Const. Hrg. Tr. at 44:4-5 (Shure pointing out ClearOne’s addition).10

       The other point of dispute is whether the construction should include the

requirement that the microphones in the array are “positioned at predetermined

locations.” R. 520, ClearOne Claim Const. Resp. at 26-27 (redacted); R. 535, Shure

Claim Const. Reply at 11; Claim Const. Hrg. Tr. at 49:2-50:18. The Court will discuss

each disagreement in turn.




       10ClearOne’s    complete proposal in its claim construction briefing is: “multiple
microphones coupled together and positioned at predetermined locations that are used with
a digital signal processing (“DSP”) algorithm to form a directional pickup pattern, and related
hardware capable of using a DSP algorithm to form a directional pickup pattern.” R. 520,
ClearOne Claim Const. Resp. at 22 (redacted).
                                              12
                      a. Digital Signal Processing Hardware

       On the issue of the “related hardware,” ClearOne essentially argues that the

BFMA cannot be “beamforming” without a digital signal processor to do the

beamforming. See R. 440, ClearOne Reply at 5 (“Shure proposes a construction …

which effectively strips the word ‘beamforming’ out of this claim term.”) (redacted);

Claim Const. Hrg. Tr. at 54:3-5 (“The term ‘beamforming’ is used in this claim over

and over again. Shure’s claim construction would mean that word just disappeared

to no end.”). Shure responds by pointing to language in the specification that suggests

that a “beamforming microphone” should be construed “in the context of its broadest

definition” and that references to the BFMA in the patent refer to “any and/or all

devices capable of performing respective operations in the applicable context.” R. 402,

Shure Resp. at 12 (quoting ’806 Patent Col. 4:12-13, 4:25-29) (redacted); R. 407,

LeBlanc Dec. ¶ 25 (“While a digital signal processing algorithm might be used to

[perform the operations of the ’806 Patent], it is not the only ‘device capable of’ doing

so, and should not be read into the claims as a requirement.”); Claim Const. Hrg. Tr.

at 48:9-11 (“Shure’s construction allows for the communication device to be located

remotely or also to be contained within the array, because the communication device

is not part of the array.”).

       Shure also argues that beamforming need not even involve digital signal

processing. LeBlanc points out that “beamforming does not need to be complicated

signal processing, two microphones mounted planar (horizontal) to the ceiling can be

used in a broadside delay and sum array, and two microphones placed vertically can



                                           13
be used in an endfire differential array (cardioid or other simple configuration).”

R. 407, LeBlanc Decl. ¶ 22; see also id. ¶¶ 21-27 (“Any microphone inherently (e.g.,

physically) designed to have directional pickup pattern can be described as a

beamforming microphone.”). Given that the patent requires a broad construction of

beamforming, Shure argues, it would be inappropriate to read in a requirement of a

digital signal processor or any other hardware at all.

      Based on the text and context of the ’806 Patent, Shure’s construction of

“beamforming microphone array” makes more sense than ClearOne’s. As noted

above, modern applications of beamforming microphones generally rely on digital

signal processing to form beams from audio input signals. But even if a person of

ordinary skill would assume that the invention claimed in the ’806 Patent requires

DSP to function, the patent itself does not teach that the DSP is part of the BFMA,

that it must be in the same location, or even that they must be near each other.

      Beginning in Column 4 of the ’806 Patent, Graham and the other inventors

describe a “first environment,” pertaining to Fig. 1A. ’806 Patent Col. 4:35. According

to the patent itself, that environment could involve “audio conferencing, video

conferencing, etc.”—essentially, communication “between multiple users located

within one or more substantially enclosed areas. Id. Col. 4:35-38. That is the

embodiment relevant for this motion. The patent describes two different components

relevant to how the communication between the different sets of users works: the

“beamforming microphone array” (Array), and a “first communication device.” Id. Col.

5:9-12 (“The first environment 100 may also include a beamforming microphone array



                                          14
116 (hereinafter referred to as Array 116) interfacing between the first set of users

104 and the first communication device 110 over the network 114.”). At this point,

the patent describes the Array as including various microphones, possibly a

“combination of beamforming microphones … and non-beamforming microphones.”

Id. Col. 5:17-19. Both sets of microphones, unsurprisingly, “capture [] audio input

signals.” Id. Col. 5:20-23.

       But in the environment described in Columns 4-6, the Array itself does not

process those audio signals. Instead, the Array “may transmit the captured audio

input signals to the first communication device 110 for processing and transmitting

the processed, captured audio input signals to the second communication device 112.”

’806 Patent Col. 5:24-27. Not only that, the first communication device performs the

beamforming: “In one embodiment, the first communication device 110 may be

configured to perform augmented beamforming … using a combination of the

[beamforming microphones] and one or more [non-beamforming microphones].” Id.

Col. 5:27-31; Col. 6:3-8 (“[T]he first communication device 110, which is configured to

perform beamforming, may be implemented in hardware or a suitable combination of

hardware and software, and may include one or more software systems operating on

a digital signal processing platform.”).

       The description above makes clear that the device performing the beamforming

(the “first communication device”) is conceptually different from the BFMA. That

alone is enough to establish that under the terms of the patent the hardware that

applies the beamforming algorithm is distinct from the beamforming microphone



                                           15
array itself. But the patent makes the case even clearer by implying that the “first

communication device” could be in an entirely different location from the

beamforming microphone array. The patent states that, “[i]n another embodiment,

the functionality of the communication device 110 may be incorporated into Array

116.” ’806 Patent Col. 5:44-46 (emphasis added). Similarly, it later states that “[i]n

some embodiments, the Array 116 may be integrated with the first communication

device 110 to form a communication system.” Id. Col. 6:1-3 (emphasis added). This

language implies that the communication device could be totally separate from the

Array itself—they need not be incorporated or even located together.11

       The language in the patent describing the processor as distinct and possibly

even distanced from the BFMA fits well with a few different references to digital

signal processing in the parties’ testimony and exhibits.




                                                 R. 421, Patel Exh. 70, Braithwaite Dep.

Tr. at 70:6-72:4 (sealed). Now that digital signal processing requires smaller




       11Of  course, at the claim construction hearing, ClearOne argued that while some
embodiments in the patent transmit audio signals to a separate communication device, some
do not. Claim Const. Hearing Tr. at 53:4-21. Counsel for ClearOne argued, “So Shure
complains that ClearOne’s claim construction reads out the embodiment in which audio
signals are transmitted to another communication device, but ClearOne submits that Shure’s
proposed construction reads out these other embodiments in which the functionality of the
communication device is incorporated into the array.” Id. at 53:16-21. But that is not quite
right. Shure’s construction does not require that the processing hardware be included with
the BFMA, but it also does not require that the processing hardware be excluded from the
apparatus entirely. Excluding the hardware from the definition of BFMA does not require it
to be located in a separate location.
                                            16
equipment that can be controlled remotely, it makes sense that processors are more

frequently located near the beamforming microphone arrays that they receive inputs

from. See id.; see also R. 409, Cerra Decl. ¶ 14. (“The need for a remotely-located

separate processor box would have driven the cost of the product up significantly over

today’s model.”) (redacted). But it was not long ago that processors had to be located

at a distance from microphone arrays. Id. ¶ 14. (“[T]he required processors in 2006

would have generated enough heat to require a separate, remotely-positioned

processor box”) (redacted). And there is no reason to suppose that the ’806 Patent

assumes that the BFMA and DSP will be located in the same place. Even one of

ClearOne’s experts, Paul Waadevig, stated—in the present tense—that “[d]igital

signal processing, which includes acoustic echo cancellation, is done in specialized

units, usually in a cabinet or otherwise not visible to the end user.” R. 362, Waadevig

Rep. ¶ 27 (redacted).

      At the claim construction stage, ClearOne also argued that that the Court

should take a clue from the definition of “array system” in the ’524 provisional

application. Claim Const. Hrg. Tr. at 54:20-55:4. The relevant excerpt from the

provisional is this: “The system includes the following: a beamforming microphone

array system; a beamforming array algorithm that uses the beamforming microphone

array system; and a mounting method for the beamforming microphone array

system.” R. 508-11, Claim Const. Exh. B-103, ’524 Provisional ¶ 11. ClearOne argues

that because “array system” in the ’524 provisional includes “the algorithm,” the

BFMA in the ’806 Patent must also include the hardware that implements whatever



                                          17
algorithm is used to do the beamforming. Claim Const. Hrg. Tr. at 54:20-55:4 (“It

makes clear that the beamforming microphone array system includes the

beamforming microphone array and the algorithm that uses that array system … So

in the 524 provisional, at least, it’s clear that the claimed system incorporates the

algorithms and itself does the beamforming.”). But the language in the provisional is

somewhat circular, because it says that the “system includes … a … system.” R. 508-

11, Claim Const. Exh. B-103, ’524 Provisional ¶ 11 (emphasis added). Even setting

aside that ambiguity, a “system”—which is what the ’524 provisional is describing—

is not analogous to a “beamforming microphone array.” Indeed, it seems that the

“beamforming microphone array” is just part of the “system.” The “algorithm,” in

turn, is a separate part. If so, the definition of “system” from the ’524 provisional is

simply further evidence that the algorithm need not be built into the array.12

       Shure’s definition of BFMA recognizes that the processing—digital or

otherwise—that accomplishes the beamforming itself need not take place next to or

even near the microphones. According to the terms of the patent, as well as the

realities of digital signal processing, the array and the processor are two different

devices. So Shure’s construction of “beamforming microphone array” is the correct

one on that issue.


       12At the claim construction hearing, Shure made an additional argument that the
array should include “a combination of beamforming microphones and non-beamforming
microphones” and that “reading the definition of beamforming microphone into the array
would be unduly limiting.” Claim Const. Hrg. Tr. at 44:24-45:4. This appears to be a
continuation of Shure’s argument that the array itself should not be required to perform
beamforming. But ClearOne does not appear to argue the opposite—that the array can only
include beamforming microphones. And in any case, for the reasons already explained, it is
clear that Shure’s definition, at least on the issue of the DSP hardware, is the correct one.
                                             18
                            b. Predetermined Locations

      The other dispute is whether the microphones in the BFMA are required to be

at “predetermined locations.” R. 508, Shure Claim Const. Br. at 26-27; Claim Const.

Hrg. Tr. at 49:22-50:18. Shure argues that including “predetermined locations” in the

construction would improperly import a term from Claim 2 into Claim 1, making

Claim 2 essentially meaningless. R. 508, Shure Claim Const. Br. at 26-27 (citing ’806

Patent at 13:31-33). In response ClearOne argues that using “predetermined

locations” in the construction of BFMA would not render Claim 2 meaningless,

because what Claim 2 really adds is not predetermined locations but instead that the

microphones be located “on or in [the] ceiling tile,” as opposed to just above it. R. 520,

ClearOne Claim Const. Resp. at 26-27 (“Claim 1—as construed by ClearOne—does

not require that the microphones are ‘on or in’ the ceiling tile; the mics could be

recessed further into the drop space beyond the ceiling tile.”) (redacted). ClearOne

explains that the language stipulating that the microphones will be positioned at

“predetermined locations” in the array is consistent with other language in the ’806

Patent that describes the microphones as “arranged in a specific pattern that

facilitates maximum directional coverage,” Col. 11:21-23, or “selectively placed at

known locations to design a set of desired audio pick-up patterns,” Col. 9:53-55. See

R. 520, ClearOne Claim Const. Resp. at 26 (redacted).

      ClearOne has the better argument. The language in support of ClearOne’s

interpretation comes from the specification, reflects details about the BFMA found

throughout the ’806 Patent, and is consistent with what a skilled artisan would



                                           19
understand a microphone array to be. Because the language “positioned at

predetermined locations” will likely assist the jury in understanding what the BFMA

is and how it works, the Court includes it in its construction.

      Ultimately, then, the Court uses most of Shure’s construction, leaving the

digital signal processor out of the BFMA, but adding that the microphones in the

array must be “positioned at predetermined locations.” The Court thus arrives at the

following construction: a beamforming microphone array is “a plurality of

microphones positioned at predetermined locations that produce audio signals to be

used to form a directional pick up pattern.”

                                    3. Drop Space

      The ’806 Patent claims an invention that puts a beamforming microphone

array in the ceiling. In a room with a dropped ceiling, the claimed ceiling tile fits into

the drop ceiling grid, and at least some of the array is hidden behind the drop ceiling

in what is called the “drop space.” The parties disagree on the meaning of “drop

space.” Although the term is used throughout Claim 1 of the ’806 Patent, the parties’

dispute centers on its use in Limitation 5, which specifies that the “beamforming

microphone array is coupled to the back side of said ceiling tile and all or part of said

beamforming microphone array is in the drop space of the drop ceiling.” ’806 Patent

Col. 13:27-30 (emphasis added).

      The parties’ disagreement on the proper construction of “drop space” comes

down to whether the lower boundary of the space is at the back or top of the ceiling

tiles that make up the ceiling, or whether it extends to the tiles’ lower surface—that



                                           20
is, the surface facing down into the room. Shure’s proposed construction is that the

drop space is “the space between the lower surface of the true ceiling of the room and

the upper surface (back surface) of the drop ceiling tile.” R. 419-1, Claim Const. Chart.

Shure argues that the ceiling tiles in a drop ceiling cannot be part of the drop space

because the tiles themselves are not “space,” and because ceiling tiles are not

conventionally understood to be part of the “plenum” (an industry term used to refer

to the “open air space from the back surface of the ceiling tiles to the true ceiling

above”).13 R. 402, Shure Resp. at 14 (redacted). Initially, ClearOne’s proposed

construction was that the drop space is “the space between the surface of the

structural ceiling of the room and the lower surface of a suspended ceiling tile.”

R. 419, Claim Const. Chart. In other words, ClearOne believed the drop space should

“include[] the space in which a drop ceiling tile rests.” R. 440, ClearOne Reply at 7

(redacted). At the claim construction hearing, ClearOne revised its construction

slightly to: “the space between the surface of the structural ceiling of the room and a

plane defined by the support beams for the drop ceiling.” Claim Const. Hrg. Tr. at

74:13-16; see also R. 520, ClearOne Claim Const. Resp. at 29 (“Put another way, a



       13Both parties referenced the “plenum” in their arguments about the drop ceiling.
ClearOne argued, for example, that the fact the MXA910 is plenum rated suggests it must
be in the drop space. Prelim. Inj. Hrg. Tr. at 25:2-5 (“[H]ere’s a document that’s describing
the MXA910 product, and it talks about it being plenum rated, and it says it has this
FyreWrap protection, and it clearly it’s talking about it being in the plenum space”). Shure,
on the other hand, argued that “drop space” must be the same as the plenum space, and thus
have the same definition. Id. at 49:8-50:22. The Court did not find arguments about the
plenum to be particularly persuasive, given that Shure seems to acknowledge that the term
“plenum” is related to ventilation and fire regulations and is not necessarily used in the same
context as the ’806 Patent. See, e.g., id. at 64:24-65:4 (“It’s only when you take an electrical
device and you’re putting it up into the plenum space, the air space, such that it is—has
exposure to the air, then it has to be rated as plenum rated.”).
                                              21
space is all the space above the horizontal T-bar grid. The lower plane of the drop

space does not then change simply because ceiling tiles are placed in it. Shure is, of

course, correct that ceiling tiles are not themselves “space.” See R. 402, Shure Resp.

at 14 (“This construction is nonsensical, because the material of the ceiling tiles is not

‘space.’”) (redacted). But that is not the point: the ceiling tiles are in the drop space.

       This is clear in the figure above: the yellow components of the image are the

tiles themselves; the black bar along the top represents the structural ceiling; the

vertical black lines represent the vertical bars of the suspended ceiling; and the short,

horizontal black lines at the bottom are the horizontal part of the grid, on which the

tiles rest. In the figure, the drop space is not defined by the ceiling tiles but by the T-

bar structure on which they rest. The bottom of the structure is the lower boundary

of the space.14

       One potential problem with ClearOne’s construction of “drop space” is whether

it jibes with the language in Limitation 5 requiring “all or part” of the array to be in

the drop space. Under ClearOne’s construction, it is easy to envision what it would

look like for all of an array to be in the drop space—anything integrated with the

ceiling tile that does not extend below it would be within the drop space. But it is

more difficult to envision how only part of the array would be in the drop space. Under

Shure’s construction, the possibility of only “part” of the array existing in the drop



       14
         As a side note, ClearOne argues that the drop space must extend to the bottom of
the tiles because there is air between the tiles, presumably touching the sides of the tiles
themselves. R. 440, ClearOne Reply at 7 (redacted); Prelim. Inj. Hrg. Tr. at 18:17-19:11. That
argument is not convincing—where air can be found is not a useful limiting principle for the
drop space, because air could be found in any small nook or cranny.
                                             23
space is more obvious—the part of the array that is within the ceiling tile (or below

its back surface) would not be in the drop space, while any part extending above the

back surface of the tile would be. Shure pointed this out in the preliminary injunction

hearing. Prelim. Inj. Hrg. Tr. at 47:5-7 (“[I]f the lower surface of the ceiling tile is the

boundary, wouldn’t the beamforming array always be all in the drop space?”).

       In grappling with this issue, at the preliminary injunction hearing, the Court

asked one of the inventors of the ’806 Patent, Derek Graham, “what would be an

example of a situation where the array would be just in part of the drop space?”

Prelim. Inj. Hrg. Tr. at 90:1-3. Graham responded that it could be possible for the

“front surface, the acoustically transparent outer surface” to be “lowered somewhat

to allow the microphones to be dropped down a little bit into the room.” Id. at 90:7-

10. Graham testified that the integrated array-and-ceiling tile in that scenario would

either be lower than the other tiles in the room, or “lower than just the support grid.”

Id. at 90:11-15. Under ClearOne’s proposed construction of “drop space” it is

uncertain how the microphones would be only partly in the drop space if all the tiles

in the room were lowered slightly below the support grid, and the microphones were

above them. But the possibility remains that the tile practicing the patent could be

lower than the rest of the tiles in the room, in which case microphones directly above

that tile could be only partly in the drop space. And that possibility might still be

aesthetically superior to the current BMA-1 ceiling mount. ClearOne reiterated that

point at the claim construction hearing by presenting a slide that illustrated how a




                                            24
Examiner’s concern about the Chhetri patent, exactly as Shure has argued. See

R. 402, Shure Resp. at 8 (redacted). And ClearOne’s construction does not interfere

with that balance at all: Limitation 5 (by Shure’s argument) vitally differentiates the

’806 Patent from Chhetri. Of course, a product like the middle tile in the image might

face a different set of invalidity challenges than a version of the product that lines up

perfectly with all the other tiles in the room, and perhaps Shure will present some

arguments to that effect at the summary judgment stage. But at the very least, it is

safe to say that the image provided by ClearOne shows a BFMA unlike Chhetri both

in that it is (1) partly in the drop space, not dangling totally into the room, and (2)

integrated with a ceiling tile—not just hanging from it.

      Relatedly, ClearOne’s construction is also a better fit with the context of the

’806 Patent. If the goal of the patent was to get microphones mostly out of sight of the

people in the room, it does not matter whether they are located above the top side of

a drop ceiling tile—as long as they are above the bottom of it—despite Shure’s

protestations to the contrary. See Claim Const. Hrg. Tr. at 68:6-12.

      Three other arguments raised by Shure at the claim construction phase are

worth addressing. First, Shure points out that not all drop ceiling tiles sit in drop

ceiling support grids quite the same way, using this image to illustrate the point:




                                           26
See Claim Const. Hrg. Tr. at 69:6-12. Shure argues that because of this diversity of

beam-and-tile configurations, relying on the beam to define the drop space creates

confusion. Id. But it is not clear why that would be, because it does not appear to

matter to any of the litigated issues exactly how the tile sits in the beam. A BFMA

integrated with any of the tiles shown above could sit either totally or partly in the

drop space. It is true that in the case of a tegular, shiplap, or beveled tegular edge,

the starting point of the drop space depends on how the term is interpreted. But there

is nothing wrong with that (and it is true for the square edge model, too)—if anything,

the diversity of tiles actually makes it more sensible to define “drop space” by

referring to support beams that, by physical necessity, are always part of a drop

ceiling.

       Second, Shure has argued that the support beams should not be used as a

reference point in defining the drop space because the support grid itself does not

create the ceiling. Claim Const. Hrg. Tr. at 69:22-70:2 (“And this notion that the grid

or the support beam in any way should be considered the drop space doesn’t make

sense. Without the ceiling tiles, the grid just creates openings of infinite space. It

doesn’t create any type of a boundary.”). But of course, no one is arguing that support

beams create a ceiling all by themselves if there are no ceiling tiles installed on them.

What the beams do is create the boundary of the drop space, which after all, is just

space—not the ceiling. Shure’s argument relies on the fallacy of singling out one piece

of the overall system and then challenging it as non-sensical when divorced from all



                                           27
of the other pieces. Protesting that the beams do not create a ceiling without tiles is

just as wrong as pointing to a ceiling tile that is not installed, just lying on the floor,

and saying, “That’s not a ceiling tile, it’s a floor tile.”

       Third, at the claim construction hearing, Shure encouraged the Court to think

about the ceiling as the equivalent of a wall (albeit a horizontal one) between two

rooms. Claim Const. Hrg. Tr. at 70:11-20 (“[I]f a skilled artisan wanted two rooms …

and wanted to put a partition in the middle … [t]hat thickness of the partition should

not be attributed to either room.”). But a drop ceiling is not a wall, and drop space is

not a room. As ClearOne points out, the drop space consists of “space”—it need not

all be “useful space.” Id. at 71:4-6; see also id. at 70:15-17 (Shure arguing that the

wall thickness “should not be attributed to either room, because it does not provide

any useful space.”). Regardless of the thickness of the tiles used in a drop space, they

are in the space—they do not define it.

                                      4. Ceiling Tile

       Both Shure and ClearOne agree that “ceiling tile” should have its plain and

ordinary meaning. R. 402, Shure Resp. at 11 (redacted); R. 440, ClearOne Reply at 4-

5 (redacted). The Court agrees. The Court also notes that the plain and ordinary

meaning of the term “ceiling tile” is not limited in terms of the material from which

the tile is made. Shure argues that the tile must denote a “standard” ceiling tile,

R. 402, Shure Resp. at 11 (redacted), “made from a mineral fiber or other material[

with] a high noise reduction coefficient,” R. 406, Roy Decl. ¶ 42. But even Shure’s

expert, Kenneth Roy, acknowledges that “[c]eiling tile[s] come in a variety of textures



                                              28
and designs,” id., and the ’806 Patent does not limit the definition of “ceiling tile”

further. The one exception, of course, is Claim 4 of the patent, which requires that

the ceiling tile “comprise[] acoustic or vibration damping material.” ’806 Patent Col.

13:38-39. Ultimately, though, Claim 1 does not require a specific type of material.

                                    B. Infringement

       With claim construction in place, the next question is infringement. In order

to show entitlement to a preliminary injunction, ClearOne must demonstrate that it

will likely be able to prove that Shure is infringing the ’806 Patent. Amazon.com, 239

F.3d at 1350. Shure argues that ClearOne cannot do so because the MXA910 does not

practice all the limitations of Claims 1, 4, 5, and 6. ClearOne (of course) contends that

it does.

           1. Whether the MXA910 is Integrated with a Ceiling Tile

       Shure argues that the MXA910 does not practice Claim 1 of the ‘806 Patent

because although the MXA910 “may be mounted to replace a ceiling tile, it is not

integrated into a ceiling tile.” R. 402, Shure Resp. at 16 (redacted). To counter Shure’s

argument, ClearOne and its expert both point to internal Shure documents that refer

to the MXA910 as a “ceiling tile” or as somehow capable of being integrated into a

ceiling tile configuration. R. 439, ClearOne Reply at 9 (sealed); R. 372, Schonfeld Decl.

at 8-9 (redacted); see, e.g., R. 370-1, Giza Exh. 18 at 69

                                                               (sealed); R. 370-13, Giza

Exh. 120 at 1

    (sealed).



                                            29
      Shure’s argument here is unconvincing: the MXA910 is indeed a beamforming

microphone array integrated with a ceiling tile. The fact that it may not look like

every other ceiling tile in a given room does not matter. The bottom line is that it fits

the plain meaning of a “ceiling tile,” that is, a tile that forms part of the boundary

between the drop space and the rest of the room.

      At the preliminary injunction hearing, Shure argued that ClearOne’s

allegations of how the MXA910 was integrated with a ceiling tile had changed over

time. Prelim. Inj. Hrg. Tr. at 58:25-59:6 (“ClearOne’s late-filed newest argument as

of just last week is that the MXA910 includes a metal ceiling tile with an acoustically

transparent grille pattern. … This was the first time this was introduced. Until now

they have referred to the entire device[.]”); id. at 61:19-22 (“[P]art of our contention

has been you can’t say, you have to tell us what is the ceiling tile because from that,

we can define some other things, right, that are claim limitations.”). But Shure misses

the point. The MXA910 is a BFMA in the form of a ceiling tile—ClearOne does not

have to point to one particular component of the MXA910 as the ceiling tile, distinct

and separate from the beamforming microphone array. That is the point of the

invention: they are integrated together.

      On a similar note, at the claim construction stage, Shure also argued that the

relevant language from Claim 1 (“said beamforming microphone array integrated into

said ceiling tile as a single unit),” ’806 Patent Col. 13:20-21, should be construed as

“two separate structures (a beamforming microphone array and a ceiling tile)

combined together to form a single unit.” R. 508, Shure Claim Const. Br. at 27-29;



                                           30
Claim Const. Hrg. Tr. at 57:5-64:9. This argument—which mirrors Shure’s

infringement argument about the supposed lack of integration—hinges on

interpreting the claim language to mean that the apparatus must start with both a

standalone ceiling tile and a standalone BFMA, and then fastening them together

through some mechanical means. R. 508, Shure Claim Const. Br. at 27-29. In support

of that argument, Shure says, the patent uses the word “combining” several times to

describe the types of features of a room that could be combined with a BFMA. See id.

at 27-28 (citing ’806 Patent Cols. 6:41-60, 6:61-8:24, 8:25-10:8, 10:9-11:15 (describing

a combination of a BFMA with a spanner post, lighting fixtures, ceiling tile, and wall

panel)). The idea is that in order to “combine” or “integrate” a BFMA with something

else, the two items must start out as a separate structures. R. 508, Shure Claim

Const. Br. at 28 (“Such combinations necessarily require two structures brought

together.”). Shure also points to intrinsic evidence that the process of combining the

ceiling tile with the BFMA was meant to be mechanical—involving “hooks” or

“fasteners.” See id. (citing ’806 Patent Col. 9:5-25 (“The reverse side 270 of the ceiling

tile 264 may include hooks … for securing the Array 116 to the ceiling tile 264.”));

Claim Const. Hrg. Tr. at 59:12-15.

      But Claim 1 speaks for itself. Its plain and ordinary language requires that “a

beamforming microphone array [be] integrated into [a] ceiling tile as a single unit,”

’806 Patent Col. 8:20-21 (emphasis added), and that is readily understandable to a

skilled artisan that the BFMA and the ceiling tile together form a single unit. The

plain and ordinary language does not set limits on how the “single unit” must be



                                           31
created—or how the integration between the ceiling tile and the BFMA must be

achieved. And that is not a problem, because Claim 1 is not a method of

manufacturing claim. See R. 508, Shure Claim Const. Br. at 15 (acknowledging that

Claim 15 is a “method-of-manufacture” claim, but never arguing that Claim 1 should

be understood that way). Also, as ClearOne points out, while the patent does discuss

embodiments created by combining two separate structures, see ’806 Patent Col. 8:58-

63 (“In one embodiment, the ceiling tile 264 may include a geometrical socket …

having an appropriate dimension to substantially receive the Array 116, which

integrates the tile and the Array as a standalone unit.”), it explicitly states that the

process can happen “in a variety of ways,” id. Col. 8:58-59; see also Claim Const. Hrg.

Tr. at 63:8-64:7. Another way to do it, according to the patent, is by “integrat[ing] []

the ceiling tile 264 [with the Array 116] as a single unit.” ’806 Patent Col. 9:26-27.

      It is true, as Shure argues, that in the first embodiment (Column 8:58-63) there

could be a concern about “damage to the ceiling tile 264 due to the load or weight of

the Array 116.” ’806 Patent Col. 9:27-29; R. 535, Shure Claim Const. Reply at 12;

Claim Const. Hrg. Tr. at 61:3-10 (“You’re only worried about damage on the one object

due to the other object when you are, in fact, combining two separate objects.”). But

according to the language of the patent itself, one of the reasons to choose the second

embodiment—in which the tile and BFMA are integrated into a single unit instead

of one structure receiving the other as described in the first embodiment (Col. 8:58-

63)—is that “[s]uch [integrated] construction of the unit may be configured to prevent

any damage.” ’806 Patent Col. 9:27-29 (emphasis added). So Shure’s argument for



                                          32
reading the two embodiments together actually points in the other direction—the

second, integrated embodiment (’806 Patent Col. 9:26-27) is an alternative to the first,

separate-structures embodiment (’806 Patent Col. 8:58-63)—an alternative that

might alleviate at least one potential issue with using two separate structures as the

starting point for manufacturing.

      All that said, the point remains that Claim 1 is not a method of manufacturing

claim, so it does not set limits on exactly how the ceiling tile and BFMA must be

integrated, much less require that they start as two separate structures. The Court

will rely on the plain and ordinary meaning of this language, which the MXA910

clearly practices.

      2. Whether the MXA910 Includes Microphones in the Drop Space

      Shure argues that no part of the MXA910 is in the drop space of the drop

ceiling, as claimed by the ’806 Patent at Claim 1, Limitation 5. R. 402, Shure Resp.

at 17-18 (redacted). Because the lower boundary of the drop space is the plane defined

by the support beams for the drop ceiling (see above), any MXA910 mounted in the

drop ceiling grid practices Limitation 5 of Claim 1.

 3. Whether the MXA910 Includes Acoustic or Vibration Damping Material

      Finally, Claim 4 of the ’806 Patent teaches the invention according to Claim 1,

“wherein said ceiling tile comprises acoustic or vibration damping material.” Shure

argues that the MXA910 does not practice Claim 4, because it does not “include[] the

required acoustic vibration or damping material.” R. 402, Shure Resp. at 19

(redacted). ClearOne responds by pointing to seven “vibration damping pads” inside

the MXA910, referred to in the preliminary injunction hearing as “poron
                                          33
marshmallows.” R. 440, ClearOne Reply at 9 (redacted); Prelim. Inj. Hrg. Tr. at 26:23-

28:14. ClearOne’s expert Schonfeld points to the pads circled in red on the figure

below and identifies them as “vibration damping pads.” R. 372, Schonfeld Decl. ¶ 49

(redacted).




ClearOne also points to an internal Shure email




                            R. 389-1, Giza Exh. 132 at 5 (sealed); R. 439, ClearOne

Reply at 9 (sealed).

      Shure contests the function of the gray pads pictured above. David Cerra,

Shure’s Associate Vice President of Engineering for Conferencing and Audio

Processing, stated in his declaration that

R. 417, Cerra Decl. ¶ 13 (sealed). Instead, he claims,

                                                                   Id. (sealed). Cerra

                                             34
also contends that

           According to Cerra,



                                                                    R. 417, Cerra

Decl. ¶ 13 (sealed). The MEMS microphones used in the MXA910, because they are

“poor mechanical transducers,” turned out not to require “mechanical isolation.”

R. 409, Cerra Decl. ¶ 13 (redacted). Cerra’s account maps onto at least one Shure

internal slideshow document that states



                                 R. 370-10, Giza Exh. 110 at 3 (sealed). But the

presentation continues:



                                                                    Id. (sealed).




      In the end, Cerra never averred that the seven pads identified by Schonfeld

are not foam pads, and there is no evidence that they were removed before

production—in fact they could not have been (at least not universally), because

ClearOne obtained this version of the MXA910 by purchasing it. All of the

circumstantial evidence shows that the pads within the red circles identified by

Schonfeld are made of foam or some other vibration-damping material. Whether or

not they are necessary for acoustic dampening, or whether Shure placed them on the



                                          35
board for that purpose, is irrelevant. If the material dampens, as this does, then it

practices Claim 4.

                                       C. Validity

       Next up is the question of the ’806 Patent’s validity. This is a crucial question.

Under 35 U.S.C. § 282 an issued patent “shall be presumed valid.” 35 U.S.C. § 282.

But if Shure can demonstrate a “substantial question” of the patent’s validity, then

the preliminary injunction cannot issue. Amazon, 239 F.3d at 1350-51. A substantial

question exists if the challenger raises an invalidity defense that the patentee cannot

prove lacks substantial merit. Id. (citing Genentech, 108 F.3d at 1364). The Court will

address each of Shure’s major invalidity arguments.

                                    1. Anticipation

       Shure argues that an audio conferencing system produced by the Conference

Technology Group, LLC (CTG) anticipated the invention claimed in the ’806 Patent.

The parties refer to the system as the “CTG System,” and the Court will do so too. A

“single prior art reference” anticipates a patent, making it invalid, if it “discloses each

and every limitation of the claimed invention.” Schering Corp. v. Geneva Pharms.,

339 F.3d 1373, 1377 (Fed. Cir. 2003). Shure argues that the CTG System includes a

BFMA, a BFMA integrated into a ceiling tile as a single unit, and “at least a portion

of the BFMA in the drop space.” R. 402, Shure Resp. at 20 (redacted).

       ClearOne offers several arguments in response. First, ClearOne argues that

the CTG System includes

              R. 366, Mot. Prelim. Inj. ’806 Patent at 12 (sealed). Second, ClearOne



                                            36
argues that

                  such that they cannot be part of a BFMA as required by the ’806

Patent. Id. (sealed). Relatedly, ClearOne argues that the CTG System does not

actually perform beamforming at all. Id. at 12-13 (sealed).

      On review of the evidence, the Court concludes that the CTG System does not

anticipate the ’806 Patent. First, the CTG System is not an array. Shure argues that

“having more than one CM-01 on a ceiling tile forms a BFMA integrated into the

ceiling tile as a single unit.” R. 402, Shure Resp. at 20 (redacted). But there is no

evidence that more than one CM-01 has ever been used on a ceiling tile. CTG’s CM-

01 is one microphone, and while Shure argues that consumers could combine several

of the CTG microphones together, Prelim. Inj. Hrg. Tr. at 95:16-21, ClearOne points

out that there is no evidence anyone has ever done that—much less in the space of a

single ceiling tile, R. 440, ClearOne Reply at 10 (redacted). And it is not clear why a

consumer would do that. In fact, CTG advertised that the system could “[p]rovide[]

even pick up for the maximum number of participants with the minimum number of

microphones,” R. 405-5, Newman Decl. Exh. E at 1 (redacted), and that each “CTG

microphone has a pickup range with a radius of up to 10 feet or more,” R. 405-6,

Newman Decl. Exh. F at 9 (redacted).

      Second, the CTG System is not “integrated with a ceiling tile,” as required to

practice Claim 1 of the ’806 Patent. Instead, it is installed by drilling a hole in an

existing tile and “[p]ushing [the] microphone barrel … through [the] hole in [the] tile

until [its] lip stops against [the] tile.” R. 405-9, Newman Decl. Exh. I (redacted). It is



                                           37
then secured atop the tile with a friction clip. Id. (redacted). The product is not a

ceiling tile combined with a beamforming microphone array but simply a microphone

that can be inserted into a ceiling tile. Shure’s anticipation theory fails.15

                                     2. Obviousness

       Under 35 U.S.C. § 103, a proposed patent must not be granted if the claimed

invention would have been obvious before the filing date to a person of ordinary skill

in the art. To evaluate obviousness, courts consider the scope and content of the prior

art, the differences between the prior art and the claims at issue, and the level of

ordinary skill in the art, as well as secondary considerations like commercial success,

long-felt need, and the failure of others to arrive at the invention. KSR Int’l Co. v.

Teleflex Inc., 550 U.S. 398, 417-18 (2007); Graham v. John Deere Co., 383 U.S. 1, 17-

18 (1966).

       Shure divides its prior art references into two categories. The first is

“[r]eferences that disclose beamforming microphone arrays integrated with a ceiling.”

R. 399-1, Shure Am. Final Inv. Content. at 8. And the second is “[r]eferences that

replace a ceiling tile in a drop ceiling with sound collection equipment.” Id. at 14.



       15On  ClearOne’s argument that the CTG System does not performing beamforming,
ClearOne points primarily to an admission from Joseph Marash, an employee of the company
that created the processor for the CTG System:
                                                          R. 370-8, Giza Exh. 94 (sealed); see
also R. 368, Schonfeld Decl. ¶¶ 57-58 (explaining that the CTG System’s mixers “do not
perform a beamforming algorithm to form a directional pickup pattern using multiple
microphone inputs”) (sealed). Naturally, Shure disagrees, pointing primarily to testimony
from LeBlanc that the simple mixing performed by the CTG System satisfies the “broad”
definition of beamforming disclosed in the ‘806 Patent. See R. 402, Shure Resp. at 21 (citing
R. 407, LeBlanc Decl. ¶¶ 30-36) (redacted). The Court does not need to reach this question
given how clear it is that the CTG System is not an array and is not integrated with a ceiling
tile.
                                             38
Shure advocates a sort of mix-and-match approach. By pairing a reference from the

first category with a reference from the second category, Shure argues, a person

skilled in the art could create a product that practices all the representative claims

of the ’806 Patent. Id. at 22. These combinations would then make the ’806 Patent

obvious. Id.

      In determining whether Shure’s proposed combinations render the ’806 Patent

invalid, the Court must examine whether it would have occurred to a skilled artisan

to combine the elements of these prior art references with one another in the first

place. ActiveNetworks, Inc. v. Verizon Comms., Inc., 694 F.3d 1312, 1327 (Fed. Cir.

2012) (“To invalidate a patent claim based on obviousness, a challenger must

demonstrate by clear and convincing evidence that a skilled artisan would have been

motivated to combine the teachings of the prior art references to achieve the claimed

invention, and that the skilled artisan would have had a reasonable expectation of

success in doing so.”) (cleaned up); KSR, Int’l, 550 U.S. at 418 (“[A] patent composed

of several elements is not proved obvious merely by demonstrating that each of its

elements was, independently, known in the prior art. … [I]t can be important to

identify a reason that would have prompted a person of ordinary skill in the relevant

field to combine the elements in the way the claimed invention does.”). In doing so,

the Court must be careful to “guard against slipping into use of hindsight” and the

“temptation to read into the prior art the teachings of the invention in issue.”

Graham, 383 U.S. at 36 (cleaned up). The Supreme Court has warned, however, that

identifying a motivation for a skilled artisan to combine elements of prior art should



                                         39
not require a rigid test, and a qualifying motivation can be provided by “design

incentives or other market forces,” KSR, Int’l, 550 U.S. at 417-19. Often whether a

combination is obvious will come down to whether it “yield[s] predictable results.” Id.

at 416.

      None of Shure’s proposed combinations make the ’806 Patent obvious. All of

Shure’s proposed combinations involve combining a microphone with a loudspeaker

located in a ceiling tile. Shure’s combinations feature three different loudspeaker

devices: IPSCM Ceiling Tile IP Speaker produced by Advanced Network Devices

(AND), the I128SYSM IP Compliant Loudspeaker with Microphone produced by

Atlas, and the I-Ceilings tile developed by Armstrong. See R. 403, Donahoe Decl.

(describing the IPSCM Ceiling Tile IP Speaker) (redacted); R. 402, Marlin Decl.

(describing the I128SYSM IP Compliant Loudspeaker with Microphone) (redacted);

R. 406, Roy Decl. ¶¶ 119-20 (describing the I-Ceilings device). Shure argues that the

loudspeaker devices “provide[] concealment, ease of installation, and maximization of

room space.” R. 402, Shure Resp. at 24 (redacted). The idea is that adding a BFMA to

a loudspeaker that is integrated into a ceiling tile would reap the same aesthetic

rewards of the ’806 Patent and practice all its claims.

      It is not at all clear that a skilled artisan would have been motivated to

combine any of the loudspeaker prior art references with a BFMA. ClearOne argues

that the objectives of loudspeakers are different than those of audio conferencing

microphone arrays, and explains that while “an ideal loudspeaker would transmit

sound equally well to everyone in the room … (less directional) … an ideal microphone



                                          40
would pick up only the active talker and ignore others so that only the active talker

is heard (more directional).” R. 369, Mot. Prelim. Inj. ’806 Patent at 17-18 (redacted);

R. 372, Schonfeld Decl. ¶¶ 87-89 (redacted). The Court agrees: given the differences

in the applications of the two types of devices, a person of ordinary skill might very

well not have thought to combine them. Shure points out that that the IPSCM, Atlas,

and I-Ceilings devices all include microphones or have the capability to receive audio

signals. R. 403, Donahoe Decl. ¶ 3 (explaining that the IPSCM product “features a

built-in microphone and speaker that allow for two-way communications”) (redacted);

R. 402, Marlin Decl. ¶ 7-8 (explaining that the Atlas product “includes a single

omnidirectional electret condenser microphone … [that] allows for two-way

communication with any PC or IP phone.”) (redacted); R. 406, Roy Decl. ¶ 120 (“While

the I-ceiling speaker is marketed primarily as a loudspeaker, it is also advertised in

its brochures, and in US Patents, as useful for direct use in a ‘Talk Back’ enabled DSP

system as a microphone.”); see also R. 402, Shure Resp. at 23-24 (redacted); but see

R. 372, Schonfeld Decl. ¶ 68 (disputing whether I-Ceilings is or has a microphone)

(redacted). But Shure never argues that the products have particularly high audio

quality, or that the microphones are anything more than an attractive add-on to

inventions that are mainly used for hearing information—not delivering it back.

There is no suggestion that the loudspeaker/microphone combinations are similar in

design or use to the type of products commonly used in audio conferencing settings.

      And even if—given the superior aesthetics of the existing loudspeakers—a

skilled artisan would have had a motivation to combine them with a BFMA, there is



                                          41
no reason to believe that the skilled artisan would have had any expectation of

success. As discussed above, the context for the ’806 Patent was a world in which

conferencing microphones usually were not installed in the ceiling. See R. 440,

ClearOne Reply at 13 (redacted). Inventors and integrators believed that placing

microphones as close as possible to the talker was necessary for the type of audio

quality the market demanded. R. 360, Graham Decl. ¶ 8; R. 367-1, Giza Exh. 22 at 1;

R. 372, Schonfeld Decl. ¶ 26 (redacted). And Graham explained that his team was

surprised by the quality of audio they were able to create in their first tests. See

Prelim. Inj. Hrg. Tr. at 76:1-9 (Graham testifying that the “actual test results

indicated that the beamforming microphone array actually sounded better than the

traditional ceiling microphones that were used at the time.”); R. 370, Giza Exh. 10

(sealed); R. 360, Graham Decl. ¶ 9. Against this evidence, Shure has failed to show

that the results of ClearOne’s tests should have been predictable.

      Of course, Shure argues that the audio quality of its proposed combinations is

irrelevant, because the ‘806 Patent does not require a certain level of quality. R. 402,

Shure Resp. at 27 (“The claims are silent as to quality or conferencing, and could be

just as easily practiced by a lower quality voice recognition system for use in a

residential application as they could by a professional conferencing system.”)

(redacted). But the context of the ’806 Patent is illuminating here, as is the fact that

according to its own terms the patent is responding to the traditional method of

configuring beamforming microphone arrays. ’806 Patent Col. 1:51-54. ClearOne has

produced significant evidence that the traditional method of installing beamforming



                                          42
microphones—that is, installing them somewhere in the room below the drop ceiling

(like on the conference tables)—prevailed for so long precisely because of concerns

about quality. See R. 360, Graham Decl. ¶ 8; R. 367-1, Giza Exh. 22 at 1; R. 372,

Schonfeld Decl. ¶ 26 (redacted). In context, the ’806 Patent is responding to the

problem of the competing needs for attractive aesthetics and high audio quality in

the installed audio conferencing market. The motivations of a skilled artisan working

in that market and responding to those market pressures would obviously take audio

quality into account. So Shure’s arguments that quality should not be taken into

account at all in the obviousness analysis is unpersuasive.

      Rejecting combinations that require combining microphone arrays with

loudspeakers knocks out all of Shure’s possible combinations: IPSCM plus Sasaki,

IPSCM plus Soda, Atlas plus Chhetri, IPSCM plus the BMA-1, IPSCM plus Miki,

IPSCM plus Chhetri, and I-Ceilings plus Chhetri. There are other reasons why many

of these combinations fail to make the ’806 Patent obvious. For example, many of the

devices would be quite difficult to combine. Chhetri’s proposed array seems to be

larger than what would easily map onto a two-foot by two-foot ceiling tile such that

attempting to simply combine it with ceiling tile loudspeaker art would involve

changing it substantially. See R. 440, ClearOne Reply at 13-14 (redacted). Miki is

similar: it discloses locating microphones all around a room—not in one location

behind one tile. R. 412-1, Patel Exh. 13, Claim 1 (disclosing “[m]ultiple sound-

collection devices dispersed over a ceiling or a wall so as to collect sound within the

respective prescribed areas.”). Combining Miki with a loudspeaker ceiling tile would



                                          43
seem to involve distorting it beyond recognition. And some of the combinations might

be even less obvious because the microphones involved were developed for entirely

different purposes. Chhetri was developed for use in an augmented reality system,

for example. R. 372, Schonfeld Decl. ¶ 80 (redacted). Soda and Sasaki are both

intended for use in home voice-command systems. Id. ¶¶ 78, 81-85 (redacted).

      ClearOne next points to the secondary considerations of the obviousness

inquiry, which include commercial success, long-felt but unsolved need, and the

failure of others to arrive at the invention. KSR, Int’l, 550 U.S. at 399. Secondary

considerations are only a part of the analysis, but here they generally weigh against

finding a substantial question of the ’806 Patent’s validity. Again, ClearOne has

pointed to a long-felt need for more remote and aesthetically discreet audio

conferencing microphones. See R. 362, Waadevig Rep. ¶ 31 (“[E]nd users have long

sought microphones that are remote from conference participants and functionally

invisible to them. But because microphones are notorious for producing lower quality

audio when placed farther away, vendors in the installed audio conferencing market

have long struggled to meet this demand.”) (redacted); see also R. 360, Graham Decl.

¶ 8; R. 367-1, Giza Exh. 22 at 1; R. 372, Schonfeld Decl. ¶ 26 (redacted). And it is

indisputable that Shure’s MXA910 has enjoyed commercial success, likely at least in

part because of its infringing features—an issue the Court will address further below.

See R. 439, ClearOne Reply at 18 (sealed).

      For all these reasons, Shure has failed to raise a substantial question of the

’806 Patent’s non-obviousness.



                                         44
                       3. Arguments under 35 U.S.C. § 112

      At the preliminary injunction stage, Shure makes three primary arguments

that the ’806 Patent is invalid under 35 U.S.C. § 112 because the patent’s terms are

either indefinite or lack a written description. On indefiniteness, a patent is invalid

“if its claims, read in light of the specification delineating the patent, and the

prosecution history, fail to inform, with reasonable certainty, those skilled in the art

about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S.

898, 901 (2014). As to lack of written description, 35 U.S.C. § 112(a) requires the

specification of the patent to “contain a written description of the invention.” 35

U.S.C. § 112 (a). The Federal Circuit has explained that the “essence of the written

description requirement is that a patent applicant, as part of the bargain with the

public, must describe his or her invention so that the public will know what it is and

that he or she has truly made the claimed invention.” Quake v. Lo, 928 F.3d 1365,

1373 (Fed. Cir. 2019) (cleaned up). “The purpose of the written description

requirement is to prevent an applicant from later asserting that he invented that

which he did not.” Id. (cleaned up). As discussed next, none of Shure’s arguments

raises a substantial question of the ’806 Patent’s validity.

                                      a. Claim 1

      First, Shure argues that the term “drop space” in Limitation 5 of Claim 1 is

indefinite and lacks a written description. R. 399-1, Shure Am. Final Invalidity

Content. Exh. 1 at 36-37; R. 402, Shure Resp. at 29-30 (redacted). Shure’s argument

has to do with ClearOne’s addition of the term “drop space” to the patent. R. 399-1,

Shure Am. Final Invalidity Content. Exh. 1 at 36-37. ClearOne added the term to the
                                          45
dependent claims in June 2017 and attempted to add it to the specification at the

same time. Id. But the term was not added to the specification until after the patent

issued and ClearOne filed a Certificate of Correction. Id. Before the term was added

to Claims 1, 8, and 15, the limitation already disclosed that the array would be

“coupled to the back side of [the] ceiling tile.” ’806 Patent Col. 13:27-28. Shure

contends that because the patent only issued after the addition of the disclosure that

“all or part of [the] beamforming microphone array [would be] in the drop space,”

there must be some difference between the “coupled to the back side” language and

the language locating the array in the drop space. R. 399-1, Shure Am. Final Inv.

Content. Exh. 1 at 36-37 (“This distinction indicates that there is a difference between

the ‘back side’ of the ceiling tile, and the start of any ‘drop space.’ However, the

specification does not indicate what that difference is.”). Shure argues that because

the ‘806 Patent is not clear about what that difference is, Limitation 5 of Claim 1 is

indefinite and lacks a written description.

      There are two problems with Shure’s argument. First, the claim construction

of “drop space” adopted by the Court, as detailed earlier in this Opinion, is not

dependent on the back side of the ceiling tile. In other words, Shure’s argument is

premised on Shure’s proposed construction of “drop space”—but that construction

was rejected. Second, there is no real conflict between language that describes the

BFMA as being all or in part in the “drop space” and language that describes the

BFMA as “coupled to the back side” of the ceiling tile. Those terms play different roles

in describing the invention. For its part, the term “coupled to the back side” describes



                                          46
where and how the array is attached to the rest of the tile. In contrast, “all or part in

the drop space” refers to how the BFMA is positioned in relation to the drop space.

The terms are not so redundant that the patent is indefinite or lacks a written

description.

                                       b. Claim 5

      Second, Shure argues that Claim 5 is invalid for lack of written description.

R. 399-1, Shure Am. Final Inv. Content. Exh. 1 at 44; R. 402, Shure Resp. at 30

(redacted). Shure’s argument about Claim 5 is that the term “grille,” which was added

as an amendment to the specification in March 2017 and as a new claim in June 2017

is not synonymous with the other items listed with it in the specification. Id. Aside

from the claims themselves, the term “grille” is used twice in the specification. For

example: “The front surface 220 may be substantially flat, though may include other

surface configurations such [as] contours, corrugations, depressions, extensions,

grilles, and so on, based on intended applications.” ’806 Patent Col. 7:12-15; see also

id. 9:60-62. Shure contends that a “grille” is not similar enough to a “contour” or

“corrugation,” and as a result, the additions of the term “grille” to the specification

and to Claim 5 should have been rejected as new matter. R. 399-1, Shure Am. Final

Invalidity Content. Exh. 1 at 44.

      But a “grille” is not categorically dissimilar to contours, corrugations, and

depressions. As the language of the patent suggests, they are all “surface

configurations” of the tile. In other words, all the items in the list describe the design

or pattern of the material making up the room-facing surface of the tile. The bottom



                                           47
line is that it is clear what a grille is (so it is reasonably certain what it is being

claimed), and it is not so incongruous with other items listed in the original filing that

it creates a substantial question of the ‘806 Patent’s validity.

                                       c. Claim 6

      Third, Shure argues that Claim 6 is indefinite because it requires an “outer

surface” to be “coplanar” with “said ceiling tile,” even though—according to Shure—

the “outer surface” is elsewhere defined as the outer surface of the ceiling tile. ’806

Patent Col. 13:6-7; R. 402, Shure Resp. at 30-31 (redacted). In its reply, ClearOne

argues that it would be possible to have one product, described in Claim 6, in which

“the outer surface of the apparatus is on the same plane as the drop ceiling,” and

another product, described in Claim 7, in which “the outer surface extends below the

plane of the drop ceiling.” ClearOne Reply at 15 (redacted). At the claim construction

stage, perhaps in an attempt to avoid the vice of indefiniteness in Claim 6, ClearOne

additionally proposed a different construction of the terms in Claim 6, namely,

“wherein said outer surface is configured to be on the same plane as the plane of said

ceiling tile.” R. 520, ClearOne Claim Const. Resp. at 34-35 (emphasis added)

(redacted); Claim Const. Hrg. Tr. at 83:14-15 (“ClearOne has offered a claim

construction for that term because Shure has argued that th[e] term is indefinite.”).

Shure, on the other hand, argues that the claim term is “not amenable to

construction” because it is indefinite under 35 U.S.C. § 112(b). R. 508, Shure Claim

Const. Br. at 34-35.




                                           48
       The language of the Claim is not indefinite as written. It is possible for an

apparatus to have an outer surface that is part of the apparatus but also be

considered distinct from the rest of it. In that scenario, the outer surface could be

either “coplanar” with the apparatus itself (precisely what Claim 6 sets forth) or it

could be an additional structure that—although still part of the apparatus—is lower

than the rest of the tile, as in Claim 7. Claim 5 helps illustrate that point. There, the

“outer surface comprises a grille.” ’806 Patent 13:40-41. A grille is an outer surface

that, while considered part of the tile, could either be located right along the plane of

the tile, or a few inches (for example) below it. In either scenario, the grille is still

part of the tile. It is simply incorrect that the surface of a thing can never be lower

than the thing itself, especially if the “thing” is comprised of various parts. Consider,

for example, a light fixture dropping down from the ceiling. One part of the fixture

could be a decorative cover that is still considered part of the fixture, but is lower

than the rest of it. So too with the outer surface of a ceiling tile. There is no

indefiniteness problem here.16


       16There  seems to be another issue, which is whether the “outer surface” referred to in
Claim 6 is the outer surface of the BFMA, rather than the outer surface of the tile. ClearOne
made arguments at the claim construction hearing that suggested it hopes the outer surface
will be understood as that of the BFMA rather than the tile. See, e.g., Claim Const. Hrg. Tr.
at 84:5-12 (“[T]he patent discusses the plane of an array and also discusses the plane of the
drop ceiling … in which the front surface of the ceiling tile is dropped below the plane of the
array and below the plane of the drop ceiling so as to move the microphones of the array away
from the drop ceiling.”). The confusion seems to stem from a specification in the patent that
refers to the “front surface of the Array 116” and describes a scenario in which the front
surface of the BFMA and the tile line up (rather than the tile and its own outer surface). See
’806 Patent Col. 9:38-45. To be clear—the language in Column 9 notwithstanding—the “said
outer surface” in Claim 6 cannot refer to the outer surface of the BFMA. In Claim 6, “said
outer surface” clearly refers back to Limitation 2 of Claim 1, which discloses “a ceiling tile
with an outer surface on the front side of said ceiling tile wherein said outer surface is
acoustically transparent.” Id. Col. 13:18-20. Claim 6, as a dependent claim of Claim 1, of
                                              49
       Having decided that Claim 6 is not indefinite, the next question is whether it

needs to be interpreted. ClearOne’s proposed construction modifies the language of

the patent only slightly, by adding three words: “configured to be.” But ClearOne fails

to provide a convincing reason for why a jury needs “configured to be” in order to

understand the Claim, and it is not clear how “configured to be” makes the Claim

more definite or would otherwise mitigate the potential issue that Shure has raised

(which in any case, as explained above, is not a fatal one). See generally, R. 520,

ClearOne Claim Const. Resp. at 34-35 (redacted). So the Court need not construe the

language of Claim 6. It will be read for its plain and ordinary meaning, and it is not

indefinite under 35 U.S.C. § 112(b).

                                   D. Irreparable Harm

       Moving on from the infringement and invalidity issues (which address the

likelihood of success), the next question is whether ClearOne has clearly shown that

it is suffering irreparable harm without an adequate legal remedy. Specifically, when

a party seeks the extraordinary remedy of a preliminary injunction, it “must make a

clear showing that it is at risk of irreparable harm, which entails showing a likelihood

of substantial and immediate irreparable injury.” Apple, Inc. v. Samsung Elecs. Co.

Ltd., 678 F.3d 1314, 1325 (Fed. Cir. 2012) (“Apple I”) (cleaned up). For the harm




course, invokes that language directly: “The claim according to claim 1, wherein said outer
surface is coplanar with said ceiling tile.” Id. Col. 13:42-43 (emphasis added). So, the “said”
outer surface is the outer surface of the tile—not the outer surface of the BFMA (which is still
part of the apparatus and integrated with the ceiling tile). See Claim Const. Hrg. Tr. at 86:24-
87:7 (counsel for Shure drawing the same distinction). Claim 5 supports the same reading:
while a BFMA is unlikely to have a grille as an outer surface, a ceiling tile apparatus certainly
could. See ’806 Patent Col. 13:40-41.
                                               50
inquiry, the Court considers factors like “the nature of competition between the

patentee and the infringer, the willingness [(or refusal)] of a patentee to license, and

any lost sales the patentee has proven.” Presidio Components, Inc. v. Am. Tech.

Ceramics Corp., 875 F.3d 1369, 1383 (Fed. Cir. 2017). In addition to harm, the

patentee must show that there is a “sufficiently strong causal nexus” between the

harm and the infringement. Apple Inc. v. Samsung Elecs. Co., Ltd., 695 F.3d 1370,

1374 (Fed. Cir. 2012) (“Apple II”). ClearOne has met its burden of showing both harm

and causal nexus.

                                       1. Harm

       The Court has previously found that Shure’s sale of the MXA910 is harming

ClearOne, R. 279, Mem. Op. and Order (redacted), and many of the facts that

established harm in the context of the ’186 Patent are still true now. For example,

ClearOne lost opportunities to install its microphones at

              , as well as at       , and some of ClearOne’s existing customers have

started switching to Shure microphones. Id.; R. 363, Waadevig Rep. ¶¶ 69-71; 74

(sealed).

       Since then, ClearOne has learned about additional sales that it has lost to the

MXA910. First, ClearOne lost a sale to American Water, which chose the MXA910 at

least in part because it could be integrated into a drop ceiling. R. 361, DiCampello

Decl. ¶¶ 12-18 (sealed); R. 362, Waadevig Rep. ¶ 69(a) (redacted). American Water

was previously a ClearOne end user, R. 371, DiCampello Decl ¶ 12 (redacted), and

according to the audio integrator (essentially the distributor-installer of conferencing



                                          51
systems), the lost sale was worth around $140,000, id. ¶ 16 (redacted). Also, ClearOne

recently learned that it lost a sale to Bristol-Myers Squibb, which instead went with

Shure after a side-by-side comparison (or “shoot-out”) in which ClearOne believes its

audio actually performed better than the MXA910’s. R. 371, DiCampello Decl. ¶¶ 19-

23 (redacted); R. 362, Waadevig Rep. ¶ 69(b) (redacted). Finally, ClearOne lost a sale

to a “major hardware and software company.” R. 364, Hakimoglu Decl. ¶¶ 19-22

(redacted); R. 362, Waadevig Rep. ¶ 69(c) (redacted). Although the company does

allow different end users at different locations to use different audio conferencing

equipment, the end users at the company apparently typically prefer the MXA910

because it “remain[s] out of sight in a ceiling tile.” R. 364, Hakimoglu Decl. ¶ 22

(redacted). ClearOne has identified several other end users and integrators with

which it may have lost opportunities over the past months. R. 363, Waadevig Rep.

¶ 71 (sealed).

      As the Court found in the context of the ’186 Patent, lost sales in the installed

audio-conferencing market are particularly devastating because end users often use

the same brand of audio conferencing equipment throughout their facilities and

because sales tend to be infrequent given the long life-span of the equipment. See R.

279, Mem. Op. and Order. at 41 (redacted); R. 364, Hakimoglu Decl. ¶ 15 (“Customers

purchase installed audio conferencing products rarely, so those who have already

installed an MXA910 are unlikely to purchase a replacement for several years.”)

(redacted); R. 362, Waadevig Rep. ¶ 67 (“[B]ecause audio conferencing products are

expensive and durable, end users typically will not purchase an upgrade for several



                                         52
years.”) (redacted). The dynamics of the installed audio conferencing market and the

technology itself contribute to a scenario where integrators and end users are

incentivized to stick with one vendor or product for as long as is feasible. R. 362,

Waadevig Rep. ¶¶ 40-41 (describing how audio conferencing end users “prefer[] to

deal with the same vendor for all their installed audio conferencing needs” and the

reasons why) (redacted); id. ¶¶ 49-52 (explaining the factors that contribute to the

high cost of switching vendors for most integrators and consultants) (redacted); id.

¶ 59 (pointing out that purchasers often buy in volume to outfit as many conference

rooms as possible) (redacted). ClearOne believes this to be the case for Bristol-Myers

Squib: it was the understanding of one of ClearOne’s sales managers, Jason

DiCampello, “that in choosing the MXA910, Bristol-Myers was selecting the

beamforming microphone with which it will standardize its facilities for the

foreseeable future.” R. 371, DiCampello Decl. ¶ 24 (redacted).

      ClearOne also maintains that it continues to suffer other intangible harms,

like loss of customer goodwill and reputation. ClearOne’s BMA-1 used to be “the only

beamforming microphone of its kind.” R. 371, DiCampello Decl. ¶ 6 (redacted). Now,

ClearOne is concerned that it is no longer the “cool new product,” and that instead,

Shure’s MXA910 is. Id. ¶ 17 (redacted). ClearOne’s evidence shows that “this

reputation matters” to consultants and integrators. Id. (redacted). And it is not clear

that whenever ClearOne releases its own product practicing the ’806 Patent it will

regain its reputation. R. 361, DiCampello Decl. ¶ 10




                                          53
                                                                    (sealed); R. 365,

Hakimoglu Decl. ¶ 16

                                                                             (sealed).

Waadevig agrees. R. 362, Waadevig Rep. ¶¶ 79-86 (explaining that integrators and

purchasers are more likely to “invest in their relationship[s]” with “vendors who are

perceived as thought leaders.”) (redacted).

      ClearOne’s loss of market share is the starkest evidence of the harm it has

suffered and is likely to continue to suffer. Almost immediately after the MXA910

was released in 2016, ClearOne’s BMA sales declined. R. 363, Waadevig Rep. ¶¶ 87-

91 (sealed). ClearOne’s DSP sales have also decreased, in part because the MXA910

can be used with several different DSPs, while the BMA-1 requires use of ClearOne’s.

Id. ¶¶ 92-93. These sales losses also have led ClearOne to drop prices on all its DSP

platforms more than the industry average. Id. ¶¶ 96-97 (identifying several reasons

for the DSP price drops, but claiming they are in part “an attempt to compete on price

with Shure’s MXA910 and compatible DSP products.”). ClearOne has learned of

additional lost sales, and its stock price has continued to plummet. R. 364, Hakimoglu

Decl. ¶ 12 (redacted).

      It also remains the case that ClearOne refuses to license its technology,

including the ’806 Patent. ClearOne’s CEO, Zee Hakimoglu, continues to maintain

that ClearOne has no plans to license the ’806 Patent’s technology, in part because

“[n]o license could make up for” losing exclusive control of its patented technology.

R. 365, Hakimoglu Decl. ¶¶ 17-18 (sealed). As the Federal Circuit has held,



                                         54
unwillingness to license weighs in favor of a finding of irreparable harm. See Presidio,

702 F.2d at 1363; Douglas Dynamics, LLC v. Buyers Prods. Co., 717 F.3d 1336,1345

(Fed. Cir. 2013).

      Shure has argued in this litigation that more installed audio conferencing

devices are now on the market, and that the increased competition changes the

calculus from when the Court decided the analogous issue in ClearOne’s favor for the

’186 Patent. See Shure Resp. at 38-39. Shure’s Senior Director, Chad Wiggins, has

described several wall- and ceiling-mounted beamforming products that have become

more prominent in the audio conferencing market since the ’186 Patent litigation.

R. 418, Wiggins Decl. ¶¶ 19-21 (sealed). Those include a product produced by

Sennheiser, similar to the MXA910, which has allegedly become more competitive in

price in recent months. Id. ¶¶ 20-21 (sealed); see also R. 442, Giza Exh. 137, Wiggins

Dep. Tr. at 145:15-146:10



(sealed). ClearOne disputes that there has been a real change in circumstances and

points out that

                      . R. 439, ClearOne Resp. at 19 (sealed); see R. 442, Giza Exh.

137, Wiggins Dep. Tr. at 114:10-116:12, 148:19-151:23 (sealed).

      But more importantly, there is no disagreement that ClearOne’s BMA directly

competes with Shure’s MXA910 in the installed audio conferencing market. R. 440,

ClearOne Reply at 19 (redacted). Both products are “installed audio conferencing

endpoints.” R. 362, Waadevig Rep. ¶ 24 (redacted). And as described above, there is



                                          55
ample evidence that they have previously competed directly for several different

sales. That is an important factor: The Federal Circuit has held that direct

competition is “one factor suggesting strongly the potential for irreparable harm.”

Apple, Inc. v. Samsung Elecs. Co., Ltd., 809 F.3d 633, 653-54 (Fed. Cir. 2015) (“Apple

IV”) (cleaned up); Douglas, 717 F.3d at 1344-45. There is simply no requirement that

the ClearOne BMA and the Shure MXA910 be the only products on the market.

Robert Bosch LLC v. Pylon Mfg. Corp., 659 F.3d 1142, 1151 (Fed. Cir. 2011)

(“[W]ithout additional facts showing that the presence of additional competitors

renders the infringer’s harm reparable, the absence of a two-supplier market does not

weigh against a finding of irreparable harm.”).

                                      2. Nexus

      ClearOne has established that its injuries are caused at least in part by the

infringing aspects of Shure’s MXA910. It is worth clarifying at the outset that

ClearOne does not need to show that the patented features of its product are the only

or even the main reason for consumer demand for it. See Genband US LLC v.

Metaswitch Networks Corp., 861 F.3d 1378, 1382-84 (Fed. Cir. 2017) (explaining that

the patented feature need only be “a driver” rather than “the driver” of demand).

Instead, ClearOne need only show “some connection between the patented feature

and demand.” Apple, Inc. v. Samsung Elecs. Co., Ltd., 735 F.3d 1352, 1364 (Fed. Cir.

2013) (“Apple III”). This can be done in a number of ways, including by showing that

the patented features are one of many factors in consumers’ purchasing decisions, or

by showing that the presence of the patented features makes the product significantly



                                         56
more desirable. Id.; see also Apple IV, 809 F.3d at 644 (holding that causal nexus was

established by showing that the features at issue “were important to customers when

they were examining their phone choices”).

      There is clearly a nexus between ClearOne’s loss of sales, market share, and

reputation, and the MXA910’s integration of a BFMA with a ceiling tile that can be

mounted flush in a drop ceiling. As noted above, ClearOne lost a sale to American

Water in part because the MXA910 could be integrated into a drop ceiling. ClearOne

has also heard from at least one integrator that “its end user customers prefer the

MXA910’s form factor over the BMA’s due to the MXA910’s aesthetic appeal—

specifically, because it can drop right into a ceiling tile.” R. 371, DiCampello Decl. ¶ 8

(redacted). The integrator liked the MXA910 for that reason, too. Id. (redacted).

ClearOne’s expert, Paul Waadevig, has also explained why the flush mounting option

is appealing to so many: “[T]he visual integration of such a product into a conference

room is important as well. … [I]nstalled audio end users prefer conferencing products

that … are also unobtrusive once installed.” R. 362, Waadevig Rep. ¶¶ 31, 35

(“Because [the MXA910] finally satisfies the demand for a seamlessly-integrated,

high-quality installed audio microphone, it is highly innovative.”) (redacted). In

response, Shure offers other reasons for the MXA910’s success,

                                                    . R. 418, Wiggins Decl. ¶¶ 11, 15

(sealed). But ultimately Wiggins (Shure’s own executive) acknowledges that

                                                                                      Id.;

see also R. 442, Giza Exh. 137, Wiggins Dep. Tr. at 181:25-182:5



                                           57
                                                               (sealed).

      Shure also points to evidence that there were other issues with the production

and sale of ClearOne’s BMA, suggesting that ClearOne’s drop in market share is less

a result of competition from the MXA910 and more the natural consequence of its

alleged low quality. Shure also points out that

                           and that it does not allow for adjustable beams. R. 413,

Shure Resp. at 37-38 (sealed). Also, Shure points to emails and other communications

between ClearOne managers and employees and its end users and integrators, all



Id. at 38 (sealed) (citing R. 422, Patel Exh. 73-78 (sealed)). But some of the

communications identified by Shure do not relate to the quality of the products

themselves. For example, an email exchange between Hakimoglu and a product line

manager in April 2015 appears to have more to do with preparation than function.

See generally R. 422, Patel Exh. 78

                                                   (sealed). But in any case, Shure

has not presented any evidence actually linking these anecdotes to the BMA’s poor

performance against the MXA910.

      At the hearing, Shure also argued that the presence of other competitors of

ClearOne’s BMA would make it difficult to remedy the harm suffered by ClearOne by

enjoining Shure. That is, to Shure’s way of thinking, any sales that would have gone

to the MXA910 might not go to ClearOne’s BMA anyway. Prelim. Inj. Hrg. Tr. at



                                        58
150:10-152:1. But the presence of other competitors does not weaken ClearOne’s

rights under its patent. If ClearOne believes that other potential competitors are

infringing the patent, then it may choose to litigate against them as well. And in any

case, even if some of the displaced sales went to companies other than ClearOne, the

fact that Shure would not gain those customers would prevent ClearOne from having

to compete against Shure to regain them in the future. Also,

                                                                                 . See

R. 365, Hakimoglu Decl. ¶ 14 (sealed).

      Finally, in its response to ClearOne’s motion, Shure asserted that, because

ClearOne did not yet market a product practicing the ’806 Patent, “its theory of

irreparable harm [was] even more convoluted.” R. 402, Shure Resp. at 37 (redacted).

But ClearOne was not required to practice the patent to be irreparably harmed by

Shure’s infringement of it. See Presidio, 702 F.3d at 1363 (“Even without practicing

the claimed invention, the patentee can suffer irreparable injury. Direct competition

in the same market is certainly one factor suggesting strongly the potential for

irreparable harm without enforcement of the right to exclude.”). At any rate,

ClearOne has since announced that it has begun selling a product that practices the

’806 Patent. See R. 479, Not. of Release of Product. But the new product does not

significantly change the analysis: the evidence was already clear that the BMA itself

had been competing directly—albeit unsuccessfully—with the MXA910.

      Relatedly, Shure also seems to argue that it is implausible that the MXA910

could harm ClearOne by infringing both the ’186 Patent and the ’806 Patent. R. 402,



                                         59
Shure Resp. at 37 (“ClearOne has already argued that its harm has been caused by

Shure’s alleged infringement of the ’186 Patent. Now it uses its same charts and same

data to allege that same harm is actually caused by the ’186 Patent”) (redacted). But

there is nothing odd about competing products having different features that

contribute to customer buying decisions. And, as discussed above, the evidence clearly

proves that the BMA-tile integration is a material factor in customers’ decision-

making.

                          E. Inadequate Remedy at Law

      The question of adequate remedy at law is often closely related to the

irreparable harm inquiry. As explained above, ClearOne has shown that it is losing

sales to Shure and is likely to lose more. The structure of the market makes it hard

to measure the impact of these sales. As discussed earlier in the Opinion, a single lost

sale could mean a loss of yet more business down the road, because integrators and

users prefer to stick with the audio technology they know. And it is difficult to know

with certainty even which sales have been lost thus far, because neither company

sells directly to its end users. R. 362, Waadevig Rep. ¶ 72 (redacted). From this

evidence, it is clear that money damages would be difficult to quantify, which is

evidence that remedies at law are inadequate to compensate for the harm. Metalcraft

of Mayville, Inc. v. The Toro Co., 848 F.3d 1358, 1368 (Fed. Cir. 2017) (“Where the

injury cannot be quantified, no amount of money damages is calculable, and therefore

the harm cannot be adequately compensated and is irreparable.); i4i Ltd. P’ship v.

Microsoft Corp., 598 F.3d 831, 862 (Fed. Cir. 2010); Broadcom Corp. v. Qualcomm



                                          60
Inc., 543 F.3d 683, 703-04 (Fed. Cir. 2008). ClearOne has also pointed to evidence of

other hard-to-measure harms, such as the loss of its reputation as a market-leading

innovator. ClearOne affirms that it has no plans to license the patented technology

because it benefits so much from exclusivity. R. 365, Hakimoglu Decl. ¶¶ 17-18

(sealed). This loss of exclusivity cannot easily be made whole by money damages. See

Douglas, 7171 F.3d at 1345 (holding that remedies at law were inadequate to

compensate patentee’s reputation loss from infringement); i4i, 598 F.3d at 862. An

injunction is the right remedy for these harms.

                  F. Balance of Harms and the Public Interest

      The last two preliminary-injunction factors ask the Court to weigh the relative

costs and benefits of an injunction to ClearOne and Shure, and to examine whether

an injunction is in the public interest. Metalcraft, 848 F.3d at 1369, (citing Luminara

Wordwide, LLC v. Liown Elecs. Co. Ltd., 814 F.3d 1343, 1352 (Fed. Cir. 2016)).

      To be clear at the outset, Shure’s MXA910 has multiple mounting options, and

ClearOne has only alleged that one of them—its drop ceiling mounting

configuration—is infringing. See also R. 402, Shure Resp. at 32 (“By suggesting the

MXA910’s success is due to one of four optional mounting configurations, ClearOne

ignores the real reasons for the success.”) (redacted). So an appropriately tailored

preliminary injunction in this case would only prohibit Shure from selling the

MXA910 to be used in a drop ceiling mounting configuration—it would not impede

Shure’s ability to sell the MXA910 for use in other configurations. Additionally, the

Court has the discretion to limit the harm to end users who have already installed



                                          61
the MXA910 in a drop ceiling configuration to continue using it that way, and by

allowing Shure to continue servicing those customers.

       It is true that the preliminary injunction will impose substantial costs on

Shure. Shure would have to modify its promotional and marketing materials, and

would very likely lose at least some sales to customers interested solely in drop-

ceiling-mounted audio conferencing products.

       But Shure does not know how many of its MXA910 sales end up mounted in

drop ceiling configurations. R. 418, Wiggins Decl. ¶¶ 8-9 (sealed). The only

benchmark it has is the number of special brackets it has sold for mounting the

MXA910 to a hard ceiling. Even this is a rough gauge because customers can also use

suspension mounting to install the MXA910 in a room with a hard ceiling, or buy a

different Video Electronics Standards Association (VESA) bracket. R. 410, Wiggins

Decl. ¶¶ 6-7 (redacted). But Shure has sold over             hard-ceiling mounting

brackets, which suggests that at least some portion of its customer base uses the

MXA910 with a hard ceiling—not in a drop ceiling. R. 418, Wiggins Decl. ¶ 8-9

(sealed).

       Shure’s uncertainty about how its MXA910s are most often installed makes it

difficult to know precisely how much harm Shure would suffer under an injunction.

That is not necessarily a problem: because the MXA910 only infringes ClearOne’s

patent when mounted in a drop ceiling configuration, ClearOne’s harm without an

injunction is directly related to the number of MXA910s that would be sold for the

drop-ceiling mounting. And in any case, because Shure argues that its drop ceiling



                                         62
mounting option is not the primary reason for the MXA910’s success, R. 402, Shure

Resp. at 32 (redacted), end users who are attracted to the MXA910 for any of its other

advantages might not be put off by their inability to mount it in a drop-ceiling grid.

And that means it may not expect to see significant losses from an injunction tailored

specifically to the drop ceiling mounting configuration.

      Of course, in addition to its effect on Shure, an injunction would impose costs

on the public. Shure’s MXA910 might very well have advantages beyond the fact that

it can mount cleanly into a drop ceiling. In addition, because ClearOne is not

currently practicing the patent, it is not clear that the public will be able to purchase

a practicing product while the injunction is in place. But any harms from loss of

competition should be offset by the benefits of the injunction to the public: the point

of granting a period of exclusivity over patented technology is to reward innovation

and investment in research. The public benefits when this system works, and suffers

when patents are infringed, so it is in the public interest—in the long run—to protect

valid patents. See Douglas, 717 F.3d at 1346 (“While the general public certainly

enjoys lower prices, cheap copies of patented inventions have the effect of inhibiting

innovation and incentive.”); Broadcom, 543 F.3d at 704 (agreeing that “it is generally

in the public interest to uphold patent rights”).

                                   IV. Conclusion

      For all the reasons detailed above, ClearOne has established that it is likely to

succeed on the merits: Shure is likely infringing the ‘806 Patent, and it has failed to

raise a substantial question of the patent’s validity. In addition, ClearOne is suffering



                                           63
irreparable harm from Shure’s infringement, and the balance of the harms and the

public interest both weigh in favor of issuing an injunction against Shure’s infringing

sales of the MXA910 going forward. In order to ensure that harm to ClearOne is

minimized without placing an unfair burden on Shure, the tailored preliminary

injunction is this:

       Shure shall cease manufacturing, marketing, and selling the MXA910 to be
       used in its drop-ceiling mounting configuration, including marketing and
       selling the MXA910 in a way that encourages or allows integrators to install it
       in a drop-ceiling mounting configuration. This injunction applies to Shure’s
       officers, agents, servants, employees, and attorneys, as well as anyone who is
       in active concert or participation with those listed persons. But Shure
       customers that have already installed the MXA910 in a drop-ceiling mounting
       configuration shall be permitted to continue using their MXA910s in that way,
       and Shure will be able to continue servicing those already-installed products.

In the preliminary injunction briefing, the parties did not address the issue of the

appropriate amount of the bond ClearOne will have to post under Federal Rule of

Civil Procedure 65(c) before the preliminary injunction goes into effect. The parties

shall promptly confer over the issue by 5 p.m. Central on August 6, 2019. Absent an

agreement, ClearOne shall file its motion to set the security amount by 5 p.m. on

August 7, 2019. Shure shall respond by 5 p.m. on August 9, 2019. ClearOne may reply

by 5 p.m. on August 12, 2019 (all times Central). In light of the ongoing irreparable

harm, these deadlines are not extendable absent extraordinary circumstances.


                                                     ENTERED:


                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge



                                          64
DATE: August 5, 2019




                       65
